MEMORANDUM **
Plaintiff Ming Ching Jin appeals the order dismissing his complaint with prejudice. We affirm.
Before filing the present suit, Jin litigated to final judgment a state court action against various defendants, including Defendants George W. Trammell, III, Edward Borunda and the County of Los Angeles. That case involved the same primary right and arose from the same factual circumstances at issue here. Having litigated and lost in state court, Jin cannot pursue a federal action against the same defendants on any legal theory resting on the same primary right. See, e.g., Mycogen Corp. v. Monsanto Co., 28 Cal.4th 888, 123 Cal.Rptr.2d 432, 51 P.3d 297, 301-04 (2002) (explaining res judicata law in California); see also Takahashi v. Bd. of Trustees of Livingston Union Sch. Dist., 783 F.2d 848, 850-51 (9th Cir.1986) (applying California res judicata law to hold that federal claims were precluded).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.